 



Exhibit 10.5
MAKO SURGICAL CORP.
EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
New Election                     
Change of Election                     
1. I,                     , hereby elect to participate in the MAKO Surgical
Corp. Employee Stock Purchase Plan (the “Plan”) for the Offering Period
commencing                              , 20        , and subscribe to purchase
shares of the Company’s Common Stock in accordance with this Subscription
Agreement and the Plan. In addition, I acknowledge that, unless I discontinue my
participation in the Plan as provided in Section 16 of the Plan, my election
will continue to be effective for each successive Offering Period.
2. I elect to have contributions in the amount of       % of my Compensation
applied to this purchase. I understand that this amount must not be less than 1%
and not more than 10% of my Compensation during the Offering Period (but in no
event more than $25,000 in a year). (Please note that no fractional percentages
are permitted). For purposes of this election, “Compensation” means my base
salary or wage.
3. I hereby authorize payroll deductions from each paycheck during the Offering
Period at the rate stated in Item 2 of this Subscription Agreement. I understand
that all payroll deductions made by me shall be credited to my account under the
Plan and that I may not make any additional payments into such account. I
understand that all payments made by me shall be accumulated for the purchase of
shares of Common Stock at the applicable purchase price determined in accordance
with the Plan. I further understand that, except as otherwise set forth in the
Plan, shares will be purchased for me automatically on the Purchase Date of each
Offering Period unless I otherwise withdraw from the Plan by giving written
notice to the Company for such purpose.
4. Changing Contributions:
(a) I understand that I may discontinue my Contributions to the Plan by
notifying the Company at least 5 business days prior to the Purchase Date. In
this case, I understand that my Contributions will be discontinued as soon as
practicable following the Company’s receipt of my notice. I also understand that
the amount then credited to my account as of the Purchase Date will be used to
purchase shares during the Offering Period after which my participation in the
Plan will be discontinued.
(b) I also understand that I can decrease the rate of my Contributions to not
less than 1% of my Compensation (or $10 if greater) per pay period on only one
occasion during any Offering Period by completing and filing a new Subscription
Agreement at least 10 business days prior to the beginning of the next pay
period, with such decrease taking effect as of the beginning of the pay period
following the date of filing of the new Subscription Agreement.
(c) Further, I may increase or decrease the rate of my Contributions for future
Offering Periods by filing a new Subscription Agreement Plan at any time at
least 10 business days prior to the start of the next Offering Period, and any
such change will be effective as of the beginning of the next Offering Period.

 

 



--------------------------------------------------------------------------------



 



5. I have received a copy of the Company’s most recent description of the Plan
(the “Prospectus”), and a copy of the “MAKO Surgical Corp. Employee Stock
Purchase Plan” has been made available to me on the Company’s Intranet website.
I understand that my participation in the Plan is in all respects subject to the
terms of the Plan.
6. I understand that the Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By enrolling in the Plan I
agree that the Company may deliver the Plan prospectus and the Company’s annual
report to me in an electronic format. If at any time you would prefer to receive
paper copies of these documents, as you are entitled to, the Company would be
pleased to provide copies. Please contact                      at
                     to request paper copies of these documents.
7. I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Grant Date (the first day of the Offering Period
during which I purchased such shares) or within 1 year after the Purchase Date,
I will be treated for federal income tax purposes as having received ordinary
compensation income at the time of such disposition in an amount equal to the
excess of the fair market value of the shares on the Purchase Date over the
price which I paid for the shares, regardless of whether I disposed of the
shares at a price less than their fair market value at the Purchase Date. The
remainder of the gain or loss, if any, recognized on such disposition will be
treated as capital gain or loss.
I hereby agree to notify the Company in writing within 30 days after the date of
any such disposition, and I will make adequate provision for federal, state or
other tax withholding obligations, if any which arise upon the disposition of
the Common Stock. The Company may, but will not be obligated to, withhold from
my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to the sale or early disposition of
Common Stock by me.
I understand that this tax summary is only a summary and is subject to change. I
further understand that I should consult a tax advisor concerning the tax
implications of the purchase and sale of stock under the Plan.
I hereby agree to be bound by the terms of the Plan. The effectiveness of this
Subscription Agreement is dependent upon my eligibility to participate in the
Plan.
SIGNATURE:                                                            
SOCIAL SECURITY #:                                             
DATE:                                                                        
                                                                           
        
(Print name)

 

 



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM FOR
MAKO SURGICAL CORP. EMPLOYEE STOCK PURCHASE PLAN
PARTICIPANT INFORMATION:

                          Participant Name: (Mr/Ms)                        
 
  Last   First     M.I.  

Social Security
Number:                     -                    -                    

     
Address:
   
 
   
 
   
 
   
 
   

BENEFICIARY DESIGNATION:
Please name at least one beneficiary who will receive any funds accumulated in
your account under the Plan at the time of your death if you should die while
participating in the Plan. If more than one beneficiary is named and no share
percentages are indicated, any funds in your account shall be paid to the
surviving beneficiary(ies) in equal shares. If a percentage is indicated and a
beneficiary(ies) does not survive you, the percentage of the beneficiary’s share
shall be divided equally among the surviving beneficiary(ies).
I hereby designate my beneficiary(ies) as follows (please print):
1. Name:                                                Share%:              
        

             
 
  Relationship:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   

           Social Security Number:
                  -            -              
2. Name:                                                Share%:              
        

             
 
  Relationship:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   

           Social Security Number:
                  -            -              
If none of the foregoing survives me, then I hereby designate my
beneficiary(ies) as follows:
1. Name:                                                Share%:              
        

             
 
  Relationship:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   

           Social Security Number:
                  -            -              
2. Name:                                                Share%:              
        

             
 
  Relationship:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   

           Social Security Number:
                  -            -              

          SIGNATURE:                                           
DATE:                                            

 

 